Motions Disposed, Brief Stricken, and Order filed December 18, 2018




                                       In The

                    Fourteenth Court of Appeals
                                     ____________

                              NO. 14-17-00932-CR
                                     ____________

                    SANDRA JEAN MELGAR, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                   On Appeal from the 178th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1435566

                                      ORDER

      Appellant filed a brief of more than 97,000 words on December 6, 2018. She
also filed a motion to exceed the 15,000-word limit of Texas Rule of Appellate
Procedure 9.4(i)(2)(B). The motion is DENIED and the brief is STRICKEN.

      Appellant shall file a brief that complies with the Texas Rules of Appellate
Procedure, or a motion to extend time to file such a brief, on or before January 17,
2019. See Tex. R. App. P. 38.9(a).
      On December 13, 2018, the State filed a motion to extend time to file its brief
pending our resolution of appellant’s motion to exceed the word limits. The State’s
motion is GRANTED. Subject to any extensions it may be granted, the State’s brief
will be due 30 days after appellant’s amended brief is filed.

                                   PER CURIAM

Panel consists of Justices Boyce, Christopher, and Jewell




                                          2